Title: From Thomas Jefferson to Richard Ware, 13 August 1823
From: Jefferson, Thomas
To: Ware, Richard

Monticello Aug. 13. 23.The bearer mr Richd Ware Carpenter & House-joiner has been an Undertaker of the Carpentry & Housejoinery of some of the best buildings at the University. he has executed his work faithfully, skilfully and to our entire satisfaction. his conduct while here has been entirely correct, and I can recommend him to employment as an honest man and excellent workman.Th: Jefferson